Title: To James Madison from Harry Toulmin, 5 April 1803
From: Toulmin, Harry
To: Madison, James


Dear Sir
Frankfort April 5th. 1803
In conformity with the law of the United States relative to the securing of copy rights, I have the honour of transmitting to you a copy of a collection of the Laws of the general assembly of this commonwealth, and I am happy in the occasion it affords me of renewing, in some degree, that intercourse which several years ago, I had for a short time the pleasure of holding with you, and of expressing to you the high satisfaction I feel at the restoration of those republican sentiments and rules of conduct, which were at that time on the eve of being lost sight of: not, however, that I behold no clouds in the horizon or can indulge a perfect confidence in the consistency and stability of public principle, till there is more generally diffused a knowledge of the theory of politics, and an attachment more conspicuous to principle than to party, among our citizens.
During the absence of the governor from this place, a letter from you to him came into my hands, to which I should have immediately replied, but that I expected him home in a few days, and conceived that an answer from himself might be more satisfactory. His stay here was short, but on his leaving us again he informed me that he should write by the next post: but in case an indisposition which being about him, should have prevented it; I take the liberty of informing you that not the smallest foundation here existed for those reports which have been circulated of its having been contemplated in this country to proceed to New Orleans, unauthorized by government.
The reports which have been circulated in New York and other places have been absolutely and wholly fabrications, and are utterly incongruous with the prevailing temper of the people of this country and even with our present situation, as we are altogether unprepared for such an enterprize, being badly armed, without any ammunition belonging to the public, and with very little in the hands of individuals.
Some little dissatisfaction with the general government has been expressed in our public prints, and the opportunity has been seized to propose a secession from it and an union with France & Spain. But even this seems to be rather the project of a conceited and crack’d brained individual than what has entered into the serious contemplation of men of reflection and influence. I take the liberty of sending you a paper containing a reply to this proposition, and the arguments on which it was founded. You will see that steps have been taken to prosecute the author both in the state & federal courts, a measure, however, which I feel no disposition to congratulate you upon: for though I have no doubt of its being an indictable offence in the state courts; yet it seems to me that prosecutions for libels on government can scarcely be too sparingly had recourse to, and that, in the present instance, the prosecution is calculated only to give a degr⟨ee⟩ of weight and publicity to the piece and its author, which its intrinsic qualities never would have done, and which might have been, even rendered subservient to truth and freedom, by opening the way to a fair discussion of the advantages of the federal alliance, and the dangers and slavery awaiting those who seek protection under the wing of the French usurper. As to the federal presentment, I confess myself unable to view it in any other light than as a flagrant perversion of the meaning of an act of congress big with mischief & even more inauspicious to the freedom of the press, than the odious and far famed sedition law.
Since the Governor last left home, a letter to him has come into my hands from Mr Speed of this state, brother to Dr Speed whose letters to the Governor, were, I think communicated to the president in December last. Mr Speed writes, that he had been just informed, through a channel which entitled the information to credit, that his brother Dr Speed had been arrested and put into confinement by the Governor or Intendant at New Orleans, in consequence of his letter to Governor Garrard, which was published in this state, and expresses his hope and full confidence that Governor Garrard would do, whatever from the circumstances of this case and his situation, may be proper in order to do him justice as a citizen of Kentucky, especially as Dr Speed was acting at Orleans as a commissioner to whom was entrusted the concerns of a great many different persons.
I take the liberty of mentioning this matter to you under the full impression, that the event, if it has really taken place, of which you will probably be able to form a more satisfactory opinion, than I can, will excite your interest, and that whatever with propriety can be attempted by the government of the United States, will be done in order to liberate a worthy man whose zeal for his countries rights, may have excited the indignation of the Spanish officers, and procured for him a rigorous captivity. I pray you to accept the assurances of that high respect & esteem, with which I am, dear Sir, your faithful servant
Harry Toulmin
P. S. Since the inclosed was written Mr Speed has called on me and informed me that he has had the satisfaction to hear that the acct he had recd was unfounded.
 

   
   RC (DLC).



   
   Toulmin probably enclosed a copy of his volume A Collection of All the Public and Permanent Acts of the General Assembly of Kentucky … (Frankfort, Ky., 1802; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 2486).




   
   JM to James Garrard, 18 Feb. 1803.



   
   Toulmin probably enclosed the Frankfort, Kentucky, Palladium for 10 Mar. 1803, which printed a response to Francis Flournoy’s letter (see Jefferson to JM, 22 Mar. 1803, and n. 2). Flournoy was charged with violating the 1798 Logan Act for entering into indirect correspondence with a foreign power (Whitaker, Mississippi Question, pp. 220–21).



   
   Garrard’s 30 Nov. 1802 letter to Jefferson enclosed letters from James Speed and the firm of Meeker, Williamson, and Patton announcing the closing of the deposit at New Orleans (see JM to Jefferson, 21 Dec. 1802, n.). For James Speed, see PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (3 vols. to date; Charlottesville, Va., 1984—)., 2:97 n. 1.



   
   Harry Toulmin (1767–1823) had met JM in 1793, shortly after he emigrated from Great Britain. He was secretary of the Commonwealth of Kentucky from 1796 to 1804, when Jefferson appointed him judge of the superior court for the eastern district of the Mississippi Territory (PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (3 vols. to date; Charlottesville, Va., 1984—)., 2:453 n. 4).


